Citation Nr: 0635387	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  94-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 40 percent disabling.

2. Entitlement to an increased rating for a bilateral leg and 
foot tendomuscular strain with fibrosis, currently evaluated 
as 10 percent disabling.

3. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee strain, also claimed as a Baker's cyst/synovitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1979 to June 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Regional Office (RO) of 
the United States Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania.  

By rating decision in October 1982, service connection was 
granted for a lumbosacral strain with an evaluation of 20 
percent. Service connection was additionally granted for 
residuals injury to legs, with fibrosis and a tendomuscular 
strain with an evaluation of 10 percent. By rating action of 
May 1988, the evaluation for the lumbosacral strain was 
increased to 40 percent. The aforementioned June 1991 rating 
decision denied the veteran's claims for increased ratings 
for a lumbosacral strain and residuals injury to legs, 
bilateral, fibrosis and tendomuscular strain. 

In October 1992, a personal hearing was held at the RO before 
a local hearing officer.

The claims for entitlement to increased ratings for a 
lumbosacral strain, and for a bilateral leg and foot 
tendomuscular strain with fibrosis were remanded in January 
1996 and in August 1999 for further development. 

By rating action in December 2004, the RO denied a claim to 
reopen the issue of entitlement to service connection for a 
right knee strain, also claimed as a Baker's cyst/synovitis. 
In making that determination it was noted that claims for a 
bilateral knee condition had been previously denied in final 
rating decisions.  

The veteran has raised the issues of entitlement to service 
connection for depression, urinary incontinence, and a sleep 
disorder secondary to the service connected lumbosacral 
strain; as well entitlement to an increased rating for 
migraine headaches.  These issues, however, are not currently 
developed or certified for appellate review. Accordingly, 
they are referred to the RO for appropriate consideration.

The claim to reopen the claim of entitlement to service 
connection for a right knee strain is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part
.

FINDINGS OF FACT

1. Prior to September 23, 2002, the veteran's low back 
disorder was not manifested by a pronounced intervertebral 
disc syndrome.

2. Since September 23, 2002, the veteran's low back disorder 
has not been manifested by incapacitating episodes which 
require bed rest prescribed by a physician and treatment by a 
physician having a total duration of at least six weeks 
during the past 12 months.

3. Prior to September 26, 2003, the veteran's low back 
disorder was not manifested by residuals of a vertebra 
fracture, or unfavorable ankylosis of the lumbar spine.

4. Since September 26, 2003, the veteran's low back disorder 
has not been manifested by unfavorable thoracolumbar 
ankylosis.

5. Bilateral leg and foot tendomuscular strain with fibrosis 
is not manifested by a limitation of leg flexion to 30 
degrees; extension to 15 degrees; or by a marked limitation 
of ankle motion.


CONCLUSIONS OF LAW

1. The veteran has not met the criteria for a rating in 
excess of 40 percent for lumbosacral strain, at any time 
during the pendency of this appeal. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2005).

2. The veteran has not met the criteria for a rating in 
excess of 10 percent for a bilateral leg and foot 
tendomuscular strain with fibrosis. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.20, 4.71a, Diagnostic Codes 5003, 
5024, 5260, 5261, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2003 
correspondence, and in the July 2003 and April 2005 
supplemental statements of the case (SOC), amongst other 
documents considered by the Board, generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice addressing the type of evidence necessary to 
establish an effective date for the disabilities at issue.  
The claims were readjudicated in an April 2006 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish an effective date is 
harmless because the claims are denied, and any questions 
pertaining to an effective date are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case the claims stem from a 
rating decision dated almost a decade prior to the enactment 
of the VCAA which precludes perfect compliance.  Any error 
was cured by providing notice and readjudicating the claims.  
The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claims. 

Background

At a May 1991 VA examination, the veteran reported severe 
back and leg pain.  A physical examination revealed the 
lumbar spine and lower extremities to be tender to the touch.  
The examiner noted that the veteran was barely able to walk.  
There was no motion demonstrated.  Notably X-rays of the 
lumbar spine, tibia, fibula, and ankles revealed no 
abnormalities.  

At an October 1992 personal hearing at the RO the veteran 
reported disabilities of her legs and feet described as 
tendomuscular strain and fibrosis, a lumbosacral strain, and 
a bilateral knee disorder.  She reportedly injured her back 
as a result of lifting a box in service and falling 
backwards, striking her back on a pallet.  She reportedly 
incurred injuries to her legs and feet when she accidentally 
stepped into a hole during a field training exercise.  She 
was given profiles in service for both injuries.  
Subsequently after service she reinjured her legs, feet, and 
back in several accidents, and falling incidents.  Her 
symptoms currently were an inability to bend down, and her 
range of motion (ROM) was severely restricted.  She reported 
radiating pain into both legs to her feet, and urinary 
problems including incontinence. 

At a May 1993 VA examination, the veteran reported increasing 
knee pain, aching, and swelling.  A physical examination 
revealed a full ROM of each knee.  There was evidence of 
crepitus around each knee.  There was no left knee laxity, 
but there was discomfort with passive stretching of the right 
medial collateral ligaments.  X-rays of the knees revealed no 
evidence of effusion, or degenerative changes in either knee.  
The x-rays were considered normal.  The diagnoses were 
bilateral knee strain associated with bilateral synovitis of 
each knee and synovial irritation; and chondromalacia of the 
left patella.  

There are extensive VAMC and private medical treatment 
records for numerous disorders.  In a September 1995 VA 
clinical note she was described as suffering from pain and 
aching of the lower back associated with radiating pain down 
the legs and muscular weakness of the legs.  Her physician 
recommended muscle loosening exercises daily, placement on 
light duty work, and pain medication.  

At an August 1997 VA examination, the examiner noted 
complaints of daily urinary incontinence, and back pain 
radiating to the bilateral thighs and knees. The examiner 
noted that the veteran walked with a cane, but did not have 
signs of coxalgic or antalgic gait.  Instead it looked more 
as though she was trying to be tentative.  There were no 
signs of lumbar ankylosis, paraspinal masses, or spasm.  The 
examiner noted that x-rays from 1991 were negative for any 
degenerative disc disease or fractures of the lumbosacral 
spine. 

The examiner opined that regarding a request from the RO to 
identify which muscle groups and tendons were affected by the 
service connected tendomuscular and fibrous disability, he 
could not find any such disability.  He noted excellent ROM 
of the knees with complaints of anterior pain on the knee 
caps.  There were mechanical symptoms of giving way and 
locking up, as well as complaints of significant bilateral 
knee pain.  Patellar grind and straight leg raises were 
negative bilaterally, and muscle strength was 4/5.  He noted 
the veteran did not have any tendomuscular and fibrous 
disability of the knees. The examiner opined, "I do not feel 
that she was giving maximum effort by any means."  There 
were minimal arthritic changes, but no objective sign of 
tenderness. The examiner emphasized that these changes were 
minimal.  The diagnoses were minimal DJD of the knees, and 
chronic low back strain. The examiner opined that:

I do not find any real objective evidence 
of any kind of nerve tension signs that 
would signify that she does have a 
herniated disc. From a standpoint of her 
lumbosacral strain, she certainly carries 
the diagnosis of lumbosacral strain with 
15 years worth of lumbosacral strain is 
certainly a long time to have that 
without any other pathology.  Therefore, 
I am fairly ambivalent about labeling her 
as having actual organic causes for her 
pain.  

She does not have any tendomuscular or 
fibrous disability.   

I feel as though her lower back strain 
should be resolved by now.  She should be 
able to be gainfully employed at this 
point.  

I do not find any objective evidence, 
either on history or physical 
examination, that she has meniscal tears.

From the standpoint of her claims that 
she has DJD from her knee injury, I feel 
as though, once again, by looking at her 
x-rays and listening to her symptoms, she 
does not have a meniscal tear, nor does 
she have significant arthritis that 
should keep her from doing her job, at 
least as evidenced on physical 
examination and by x-rays.

At a January 2000 VA muscles examination, the examiner 
reported reviewing the entire claims file noting the in 
service injury involving the veteran's back and legs.  Since 
that time she has reported multiple visits for chronic lower 
back pain and has been given a diagnosis of tendon /muscular 
strain and fibrosis.  Physical examination revealed 
significant tenderness but no spasms.  ROM of the spine did 
not reveal lumbar ankylosis.  Examination of the lower 
extremities revealed calf tenderness.  Her calves were judged 
to be tender due to altered mechanics and strain placed on 
the calves by walking on a bad back and knee joint.  The 
examiner noted that there was no evidence of fibrosis or 
subluxation.  He judged the diagnoses of tendo/muscular 
strain and fibrosis to be very nebulous.  The examiner opined 
that the veteran probably had a strain as a result of the 
fall and at the present time seemed to have evidence of 
arthritis of the lumbosacral spine and knees.

At a May 2005 VA examination, the examiner reported reviewing 
the entire claims file noting the veteran's history of 
chronic lower back strain, without lumbar disc pathology.  
She complained of low back stiffness and spasms radiating to 
the lower extremities with prolonged sitting.  She reported 
using a cane for knee problems and claimed that she had 
missed nine days of work over the prior 12 months due to low 
back disorders.

Examination revealed lumbar paravertebral tenderness and 
spasms.  ROM of the lumbar spine did not reveal lumbar 
ankylosis.  With repetitive motion there were no signs of 
additional loss of ROM due to pain, fatigue, or 
incoordination.  There was no evidence of instability of the 
lumbosacral spine.  A neurological examination revealed no 
atrophy or sensory deficits.  The veteran reported a history 
of incapacitating events over the prior twelve months which 
she stated rendered her bedridden.  The diagnosis was chronic 
low back sprain with spasms.

At a March 2006 VA examination, the veteran reported constant 
lower back pain with stiffness, weakness, and pain radiating 
to the right leg. The examiner noted that the veteran walked 
with a slow gait using a cane.  She currently did not work.  
ROM with a goniometer did not reveal lumbar ankylosis with 
repetitive motion.  There was no additional loss of ROM due 
to pain, fatigue, weakness or lack of endurance with 
repetitive use.  The veteran reported flare ups three times a 
day each lasting approximately 2 hours.  There was pain, 
spasm and tenderness, but no weakness on motion.  
Neurological, motor, and sensory functions were all intact.  
The claims file did not reveal any lumbar disc herniation.  
The examiner opined that the lumbosacral strain was 
moderately active.

Examination of her lower extremities revealed normal feet.  
there was tenderness on palpation, no edema, skin or vascular 
changes, hammertoes, bunions, instability, or weakness.  The 
diagnosis was a normal examination of the feet.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).   Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in assigning the evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2005).   

Notwithstanding the provisions of 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

It is the intent of the rating schedule to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

a. Lumbosacral Strain

While this appeal was pending the applicable rating criteria 
for an intervertebral disc disease, 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The timing of this change requires the Board to first 
consider the claims under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether a higher rating is warranted under the new 
regulations from the date of the regulatory change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is 
rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, DC 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion. A rating of 20 
percent is assigned for each such major joint or group of 
minor joints, with occasional incapacitating exacerbations, 
affected by limitation of motion. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a.  

Old regulations 

Under 38 C.F.R. § 4.71a, DC 5289 (2002), unfavorable 
ankylosis of the lumbar spine warranted a 50 percent rating 
and favorable ankylosis warranted a 40 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5292 (2002), a severe limitation 
of lumbar motion warranted a 40 percent evaluation. A higher 
rating was not warranted under that diagnostic code.  

Under 38 C.F.R. § 4.71a, DC 5285 (2002), residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  In other cases, the rating was to be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for a demonstrable vertebral body 
deformity. 

Under 38 C.F.R. § 4.71a, DC 5293 (2002), a 40 percent 
evaluation was in order for a severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required evidence of pronounced 
intervertebral disc syndrome with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc with little intermittent relief.

Under 38 C.F.R. § 4.71a, DC 5295 (2002), a maximum 40 percent 
evaluation was available for a lumbosacral strain.

Under 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002, an intervertebral disc syndrome is rated based either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under the new formula a 40 percent rating is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  A 60 percent rating is warranted where there 
are incapacitating episodes having a total duration of at 
least six weeks during the past twelve months.    38 C.F.R. 
§ 4.71a, DC 5243 (2005).

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician. Id.

Finally, the new general rating formula for diseases and 
injuries of the spine provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A 60 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237 
(2005).

The notes to the general rating formula for diseases and 
injuries of the spine provide that VA is to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code. 

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated above. 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id.

Analysis  

In this case, the preponderance of the competent medical 
evidence is against finding that the criteria for an 
increased rating for the appellant's low back disorder have 
been met under either the old or the new rating regulations.  
In this regard, at no time prior to September 23, 2002, was 
objective evidence of a pronounced intervertebral disc 
syndrome clinically demonstrated.  Moreover, prior to 
September 26, 2003, at no time was complete bony fixation of 
the lumbar spine, or unfavorable ankylosis objectively shown.  
Rather, the lumbar spine showed motion in each plane of 
movement.  As such, the preponderance of the evidence is 
against an increased evaluation for the appellant's lumbar 
disorder under the old rating criteria pertaining to lumbar 
motion, or intervertebral disc syndrome.  The veteran was 
rated at the maximum rating available for a limitation of 
lumbar motion without ankylosis. 

Likewise, since the introduction of the new regulations, the 
preponderance of the clinical evidence is against an 
increased evaluation for the service connected lumbar 
disorder.  In this respect, none of the VA examinations 
reports including the March 1984, March 1988, August 1997, 
January 2000, May 2005, or March 2006 VA examination reports 
show ankylosis.  Moreover, there are no objective 
neurological findings consistent with lumbar radiculopathy.

There is no clinical evidence of an intervertebral disc 
syndrome manifested by incapacitating episodes as that term 
is defined by VA regulation.  Accordingly, the preponderance 
of the evidence is against finding entitlement to an 
increased rating under the new criteria as well. 38 C.F.R. § 
4.71a, DC's 5237, 5242, 5243.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  While the evidence 
shows a limitation of lumbar motion, as well as pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 40 percent.  

In particular, there is no objective evidence of such 
findings as loss of coordination, or muscle atrophy due to 
service connected pathology.  While the veteran does use a 
cane and has some limitation of motion, VA examinations 
revealed no motor or neurologic deficits. 

In summary, when lumbar motion is considered with clinical 
evidence showing functional loss, to include the findings 
pertaining to neurological deficits and muscle strength, the 
evidence is against finding objective evidence of pain on 
motion, or any other functional loss to warrant a rating in 
excess of 40 percent when compared to either the old or the 
new rating criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DC 5292, 5293, 5295.  

b. Residuals of injury to legs, bilateral, fibrosis and 
tendomuscular strain

The October 1982 rating decision granted service connection 
for residuals of a bilateral leg injury with fibrosis, and 
tendomuscular strain of the lower legs.  A single 10 percent 
disability ratings was assigned by analogy under 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5024-5003 (tenosynovitis).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  Id.

Given the disability evaluations assigned the veteran's lower 
leg disability, potentially applicable Diagnostic Codes 
provide ratings as follows: 

If flexion of the leg is limited to 45 degrees, a 10 percent 
rating is in order. If flexion of the leg is limited to 30 
degrees, a 20 percent rating is in order. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

If extension of the leg is limited to 10 degrees, a 10 
percent rating is in order. If extension of the leg is 
limited to 15 degrees, a 20 percent rating is in order. 38 
C.F.R. § 4.71a, Diagnostic Code 5261

If limitation of motion of the ankle is moderate, a 10 
percent rating is in order. Marked limitation of motion of 
the ankle warrants a 20 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Analysis  

In this case, there is no evidence to show that the criteria 
for an increased rating have been met.   While VA outpatient 
treatment records and reports of VA examination reflect the 
veteran's complaints of pain and tenderness in her lower 
extremities, the objective clinical evidence does not reveal 
any findings of knee or ankle instability, subluxation, or 
ligamentous laxity.  In this regard, there is no evidence of 
a compensable limitation of motion of the legs or ankles, 
although one examination noted evidence of some limited ROM 
of the ankles.  There is no swelling of the ankles or knees, 
and there is no evidence of service connected fibrosis, flat 
feet, edema, unusual vascular changes, hammertoes, bunions, 
instability, or weakness of the legs.  The only evidence of 
bilateral leg disability appears to be some pain and 
tenderness on palpation, as well as a suggestion of minimal 
arthritic changes of the knees.  As such, the preponderance 
of the evidence is against an increased evaluation for a 
bilateral leg and foot tendomuscular strain with fibrosis.  
38 C.F.R. § 4.71a, DC's 5003, 5024, 5260, 5261, 5271.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  The evidence does 
not otherwise show functional loss due to pain to warrant a 
rating in excess of 10 percent.  In particular, there is no 
objective evidence of such findings as loss of coordination, 
or muscle atrophy due to service connected pathology.  The 
veteran does use a cane, and has some limitation of motion.  
However examination revealed no motor or neurologic deficits. 

In summary, when motion of the lower extremities is 
considered with evidence showing functional loss, to include 
the findings pertaining to neurological deficits and muscle 
strength, there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant a rating in 
excess of 10 percent.  

Extra-schedular Consideration.  The Board has considered 
whether either the veteran's service-connected low back or 
lower extremities disorders presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, and to 
warrant a referral to the appropriate officials for 
consideration of an extraschedular rating.  See 38 C.F.R. § 
3.321(b)(1).  The Board finds, however, that neither disorder 
objectively interferes markedly with employment.  Neither 
disorder has required frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) 
are not met.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating for a lumbosacral strain 
is denied.

Entitlement to an increased rating for a bilateral leg and 
foot tendomuscular strain with fibrosis is denied. 


REMAND

Entitlement to service connection for a bilateral knee 
condition was originally denied by rating action in November 
1993 as the service records were silent as to any knee 
disorder and the evidence at the time of the rating decision 
did not reveal any degenerative arthritis of either knee.  In 
an April 1997 rating decision the RO held that new and 
material evidence had not been submitted.  That April 1997 
decision is final in light of the absence of a perfected 
appeal.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claim may be considered on the 
merits only if new and material evidence has been submitted 
since that April 1997 final decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003); Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996). 

Significantly, a review of September 2004 VA correspondence, 
the December 2004 rating decision at issue, as well as the 
February 2006 statement of the case, and April 2006 
supplemental statement of the case reveals no reference to 
the April 1997 rating decision.  The impact of this error is 
magnified in light of the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which held that the legislative intent of 
38 U.S.C.A. § 5103 (West 2002) is to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims.  Hence, the Kent Court held that in a claim to reopen 
it is vital to explain with particularity what specific 
evidence would constitute new and material evidence in the 
context of the last prior final rating decision.  

Here, while the veteran was provided notice of the need to 
submit new and material evidence, and while she was provided 
notice of the appropriate legal definition of new and 
material evidence, a generic notice of this type is not 
sufficient under Kent.  Rather, the record must show that the 
appellant was provided pertinent notice under 38 U.S.C.A. 
§ 5103 which describes what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, there is no evidence that the 
RO reviewed the bases for the denial in the prior April 1997 
decision and then provided the veteran a specifically 
tailored notice which addressed that April 1997 decision.  
Accordingly, further development is required.

Therefore, this case is REMANDED for the following actions:

Pursuant to Kent, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO is to provide the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence in light of the April 
1997 rating decision.  The RO must also, 
in light of Dingess, provide notice how a 
disability rating and an effective date 
for the claim on appeal would be 
assigned.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is hereby 
notified that the best evidence would be evidence from a 
health care provider who opines that it is at least as likely 
as not, i.e., there is at least a 50/50 chance, that her 
current right knee strain claimed as Baker's cyst/synovitis 
was incurred or aggravated in-service, and then provides the 
clinical rationale for such a conclusion.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


